Citation Nr: 1810193	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as psoriasis.  

2.  Entitlement to service connection for a right foot disability, to include residuals of a fracture to the right great toe.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with the rating decision in July 2007.  A statement of the case (SOC) was issued in May 2008, and the Veteran perfected his appeal in July 2008.  

In March 2010, the Veteran testified at the RO in St. Petersburg, Florida, before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran was notified of his right to request an optional Board hearing as the Veterans Law Judge before whom he testified is no longer employed by the Board.  The Veteran requested another Board hearing, and in June 2017, the Board remanded the Veteran's case for a new hearing.  A new hearing was scheduled for October 2017.  The Veteran did not appear at the hearing.  As such, the Board views the Veteran's request for a hearing withdrawn.  As the Veteran was offered an opportunity for a hearing, but he failed to attend, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the June 2017 Board remand for a new hearing, these claims were previously remand in August 2010 and March 2016.  The March 2016 remand found the prior VA examinations were inadequate and directed the RO to afford the Veteran new VA examinations for his skin and foot disabilities.  The RO scheduled the Veteran for new VA examinations in June 2016.  The Veteran failed to attend the scheduled examinations.  In June 2016, the Veteran notified VA that he was out of town and did not receive notice of the examinations until he returned.  

The Veteran has a responsibility to keep VA apprised of his current location and contact information.  The Veteran was notified in the March 2016 Board decision that he would be scheduled for a new VA examination.  As such, he was on notice that an examination would be scheduled and had the responsibility to keep VA aware of his current contact information.  Therefore, the Veteran's statement that he was out of town is not sufficient to establish good cause for his failure to attend the VA examination.  38 C.F.R. § 3.655(a) (2017).

As the Veteran was offered an opportunity to attend a VA examination, but he failed to report, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As will be discussed in further detail below, when a veteran fails to report for an examination, the claim shall be decided in accordance with 38 C.F.R. § 3.655(b) or (c) (2017).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's current skin disability began during active service.    

2.  The Veteran's current right foot disability did not have its onset during active service and is not related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have all been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Pursuant to 38 C.F.R. § 3.655, when a claimant failed to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

I.  Skin Disability 

The April 2008 VA examination diagnosed the Veteran with psoriasis.  Therefore, the first element of service connection has been met for a skin disability. 

Although a private provider diagnosed the Veteran with "most likely psoriatic arthritis" in June 2007, medical records do not indicate the Veteran had any follow-up treatment with this provider or follow-up treatment for psoriatic arthritis.  A September 2013 VA Medical Center Rheumatology consult stated that the VA physician did not see any evidence of psoriatic arthritis.  Neither the April 2008 or September 2010 VA examiner identified a diagnosis of psoriatic arthritis.  As such, the medical evidence indicates the Veteran does not have a current diagnosis of psoriatic arthritis.   

The Veteran's service treatment records (STRs) indicate that he was treated for a rash several times during service.  In June 1987, the Veteran was treated for a rash to the groin and the legs, identified as contact dermatitis.  He was treated with Benadryl and other medication.  In November 1993, the Veteran was treated for a rash presenting with itching on his legs and groin.  He was diagnosed with contact dermatitis and was treated with medication to relieve the pain and itching.  An undated STR, which the Veteran estimated was created in 1997, indicates the Veteran was treated for possible fungus on both hands and noted that he reported a 1 year history of dry, chapped, and peeling skin.  The Veteran was diagnosed with hand dermatitis, with a notion of "tinea (doubt)."  The Veteran was treated with an anti-fungal cream and a steroid cream.  

The Veteran reported on his service separation report of medical history, dated June 1998, that he had skin disease and noted fungus/dermatitis of the left and right hands.  The examining medical officer noted bilateral thumb contact dermatitis.  As such, the in-service element of service connection has been met. 

Therefore, this case turns on if there is an established nexus between the Veteran's skin condition in service and his currently diagnosed psoriasis.  The Veteran has reported that his skin condition began in service and he has had continuous symptoms since service.  The evidence of the record supports the Veteran's assertion that his skin condition was present in-service and has continued since.  

In May 1999, less than a year after separation from service, the Veteran was seen by a private physician, Dr. D.L., for hand dermatitis.  The Veteran reported a two-year history of symptoms and indicated that treatment with a steroid cream had been helpful.  The private physician stated his primary impression was that the Veteran's condition was psoriasis, and treated the Veteran with continued steroid cream and a Vitamin A cream.  The Veteran was seen again in August 2002 for psoriasis of the hands, feet, and scalp.  The Veteran has had continued treatment for psoriasis in 2007 with a private medical provider.  In his July 2016 correspondence, the Veteran stated that his psoriasis has been in-and-out of remission since 1999, but he has had recent flare-ups and new plaque sites on his chin.  

As the Veteran was treated for a skin disability 11 months after service, which presented with similar symptoms to those he experienced in service, and has reported that the skin condition he had during service continued ever since service, the preponderance of the evidence is favorable to finding that the nexus element has been met.  As all elements of service connection are met, the appeal must be granted as to this issue.  


II.  Foot Disability 

The April 2008 and September 2010 VA examiners diagnosed the Veteran with right foot mild hallux valgus and early degenerative arthritis.  Therefore, the first element on service connection has been met. 

The Veteran reported on his June 1979 entrance examination a history of a broken right big toe.  However, the medical officer noted that all identified physical defects were not of clinical significance at the time of the examination.  

Statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are considered noted.  38 C.F.R. § 3.304 (b) (2017).  In this case, a foot disability was not recorded in an examination report, and there is not clear and unmistakable evidence that the injury existed prior to service and that it was not aggravated during service.  As such, the presumption of soundness has not been rebutted.

The Veteran testified that he broke his right great toe two times in service.  The Veteran testified the first time was in 1979 or 1980, and the second time was in 1998.  The Veteran stated that he was treated with buddy taping by J.B.  The Veteran's STRs do not indicate treatment for a broken toe while in service.  However, at his separation examination the Veteran reported history of foot trouble and right foot pain.  In addition, the Veteran submitted a buddy statement from J.B.  J.B. wrote that he treated the Veteran for a broken toe in early 1998.  J.B. stated that the treatment was not documented in the Veteran's medical records since the records were maintained off site.  Based on the above evidence, the Board finds that an in-service injury occurred.  Therefore, the second element of service connection has been met.  

Regarding the third element, there is no competent evidence of record that establishes a nexus between the Veteran's injury in-service and his current foot disability.  The evidence of records indicates the Veteran did not get treatment for his foot disability until 2007, 9 years after service.  The April 2008 and September 2010 VA examinations do not contain positive evidence to establish a nexus.  

The July 2014 Appellate Brief submitted by the Veteran's prior representative asserts that the September 2010 VA examination is adequate to grant service connection.  The examination stated that "it would be speculative to opine that veterans current right foot conditions are due to either his pre-service right great toe fracture or any in-service incident."  In addition, the examiner stated that the "Veteran's right foot diagnoses could be due to either or both traumas in addition to other non-documented trauma in addition to morbid obesity but there is not an objective method by which to make this determination."  The representative contends this opinion, taken with the Veteran's lay testimony, is adequate to grant service connection.  

The Board finds the VA examiner's opinion is of minimal probative value, given the rationale and speculative language.  Adequate evidence and rationale must be provided to support the private physician's finding.  The examiner's language is speculative and the rational does not support finding that it is as least as likely as not that the Veteran's current foot disability is related to his active service.  As such, the September 2010 VA examination is insufficient to support a grant of service connection.   

The Board has also considered the Veteran's statements, including those in the July 2007 NOD, that his current foot disability is related to his injuries in-service.  However, whether the Veteran's foot disability is related to his active service is a complex medical questions, and is not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  The claims file does not contain any competent evidence relating the Veteran's foot disability to his service.  The evidence does not show that arthritis manifested within one year of separation from service.  As such, the preponderance of the evidence is against the grant of service connection on a direct basis.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for a skin disability is granted. 

Entitlement to service connection for a foot disability is denied.  



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


